Citation Nr: 0301981	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  98-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran was paid the proper amount of improved 
disability pension benefits in 1996.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to August 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) from 1996 and 1997 VA improved pension award actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) Winston-Salem, North Carolina, which awarded the veteran 
various rates of improved disability pension from January 
1996 to January 1997.  In June 2000, the Board remanded this 
matter for further development.


FINDINGS OF FACT

1.  From February 1993 through August 1996, the veteran was 
overpaid VA improved pension benefits in the amount of 
$1,390, the recovery of which was effectively waived by an 
April 1997 decision by the RO's Committee on Waivers and 
Compromises (Committee).  

2.  For the months September though December 1996, the 
veteran was paid improved pension in the total amount of 
$1,290 but was owed $3,243, leaving a balance of $1,953 due 
him from VA.

3.  The veteran was issued a check in the amount of $717 
representing pension owed.


CONCLUSION OF LAW

The veteran is due $1,236 in retroactive pension for the year 
1996.  38 U.S.C.A. §§ 1521,5302 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 1.963, 1.965, 3.3(a)(3), 3.23 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to September 1995 the veteran had been in receipt of VA 
improved disability pension, the monthly rate of which took 
into account his Social Security Administration (SSA) 
benefits and his son's earned income.  A (now former) spouse 
had been removed as a dependent from his award effective in 
January 1995 due to their divorce in December 1994.

In an August 1996 action, the RO reduced the veteran's award 
of improved disability pension effective in February 1993 due 
to unreported wages for his spouse.  This action resulted in 
an overpayment of $4,951.  The sum of $326 was later added to 
the overpayment with the total being $5,277.  To be quite 
clear, the sum total represented overpayments made from 
February 1993 through August 1996 (also referred to herein as 
"the relevant time period").

In this regard, it is pointed out that VA improved pension is 
a benefit payable by the VA to veterans of a period of war 
because of disability, and is an income based program.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.3(a)(3) (2002).  The 
maximum rates of improved pension are reduced by the amount 
of the countable annual income of the veteran, which includes 
the income of a spouse.  38 C.F.R. § 3.23 (2002). 

In December 1996 the veteran's award of improved disability 
pension was slightly increased effective in December 1993.  
An audit in December 1996 reflects that from February 1993 to 
June 1996 he had been paid $28,095 whereas he was due $29,248 
leaving a balance due of $153.  This sum was subtracted from 
the prior overpayment leaving an overpayment of $5,124.

The veteran later requested a waiver of recovery of the 
indebtedness and in December 1996 the Committee denied 
entitlement to waiver of recovery of the overpayment.  See 
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002; 38 C.F.R. 
§§ 1.963, 1.965 (2002).

In a March 1997 award action - and prior to any further 
action the veteran's request for waiver of recovery of an 
overpayment - the veteran's improved disability pension was 
retroactively increased from January 1996 to January 1997 
based on his report of $6,369 in unreimbursed medical 
expenses paid for that annualized period.  In this regard, it 
is noted that VA regulations also provide certain exclusions 
from income, including unreimbursed medical expenses.  
38 C.F.R. § 3.272 (2002).

Thereafter, in an April 1997 decision, the Committee granted 
the veteran's request for a waiver of recovery of the 
overpayment, which was listed in the decision as $4,951.

An audit of the veteran's account, dated in July 1997, 
reflects that for the period from January 1996 to December 
1996 the veteran had been paid $5,128, but had been due - 
after taking into account his unreimbursed medical expenses - 
$10,769 for that period and was therefore due an additional 
$5,841.  The RO indicated that the overpayment of $5,124 had 
been subtracted from that sum leaving a balance of $717 that 
was paid to the veteran.  It was also noted that the veteran 
had been paid $1,246 by the VA Debt Management Center at the 
VA RO, St. Paul, Minnesota. The RO (Winston-Salem) indicated 
that it was unaware how that sum was arrived at as a refund, 
however, further development of this claim subsequent to the 
June 2000 Board remand has revealed that this amount 
represented benefits that had been withheld to recoup the 
debt, the recovery of which was, as noted, waived by the 
Committee.  

The veteran essentially contends that as a result of the 
waiver of recovery of the debt and taking into account his 
reported unreimbursed medical expenses for 1996, he was 
entitled to more VA pension than he actually received that 
year.  Specifically, as noted in his July 1998 substantive 
appeal (VA Form 9) he takes issue with the fact that he only 
received $717 of the $5,841 he was owed ("underpaid," if 
you will) in 1996.  

A review of the record reflects that in 1996 - prior to the 
March 1997 adjustment - the veteran received improved pension 
as follows: $533 per month from January through June, $320 
per month from July through November, and $330 in December 
(see the "C&P Master Record Award Data" printout dated 
December 5, 1996).  It was determined in March 1997 that he 
was actually due monthly amounts of pension as follows: 
$1,019 from January through June 1996, $806 from July through 
November 1996, and $825 in December 1996.  If there had been 
no overpayment of benefits from February 1993 through August 
1996, calculating the difference between what was owed and 
what was paid the veteran in 1996 indeed totals $5,841.  

The Board finds, however, that this full amount owed the 
veteran - or $5,841 - was inappropriately applied to offset 
the $5,124 overpayment.  Specifically, the overpayment was 
created from February 1993 through August 1996, and the 
veteran was underpaid (technically speaking) during this 
period (specifically from January through August 1996) the 
amount of $3,734.  Applying this amount to the $5,124 left an 
overpayment of $1,390, the recovery of which was effectively 
waived by the April 1997 Committee decision (the total amount 
listed by the Committee was incorrect, but nevertheless the 
overpayment created from February 1993 though August 1996 - 
determined now to have been $1,390 - was waived).  

That found, it is pointed out that the veteran did not 
receive his full pension for the months "outside" of the 
relevant time period.  The amount the veteran was owed for 
the months of September through December 1996 were 
inappropriately applied to offset the waived overpayment 
created from February 1993 through August 1996 (the Board 
points out that had recovery of this overpayment not been 
waived, it would have clearly been appropriate to apply the 
benefits due from September to December 1996 - or any period 
thereafter - to reduce the veteran's debt).  

In any event, the veteran was due $1,953 for the months 
September through December 1996 (he was paid $1,290 total for 
those months, but was owed $3,243).  That said, and as noted 
above, the veteran was issued a check in the amount of $717 
to make up the difference of the $5,841 owed and the $5,124 
overpayment.  Subtracting this amount for the $1,953 actually 
owed (as determined herein by the Board), the veteran is due 
$1,236 for the year 1996.  In this regard, the veteran's 
claim is granted.  

As a final point, the Board observes that during the course 
of this appeal, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000), and implementing 
regulations were enacted, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and also includes new notification provisions.  
38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002).

Specifically, VA is required to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2002).

The record reflects that the veteran was provided with a 
statement of the case in July 1998 and a supplemental 
statement of the case in May 2002, and these documents 
provided adequate notification of the information and 
evidence necessary to substantiate this claim.  The Board 
also notes that evidence necessary for fair adjudication of 
this particular claim is of record, including evidence 
gathered as a result of the Board's June 2000 remand of this 
claim.  The Board finds the duty to assist the veteran in the 
development of the claim under the VCAA has been met.  




ORDER

The veteran is awarded $1,236 in retroactive VA improved 
pension benefits for the year 1996; to this extent, his 
appeal is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

